Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner and outer layers (claim 10), the air pipes located a cavity (claim 13), holes passing through the inner layer and outer layer (claim 15), the sensor (claim 16), a controller (claim 17), a pressure sensor (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites, “distributed in the cavity, on wall of which”.  This appears to be an error of syntax. The claim has been interpreted as  “distributed in the cavity, having a wall on of which a plurality of airs holes are provided”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the" in reference to a protective clothing. There is insufficient antecedent basis for this limitation in the claim. A protecting clothing has not yet been positively recited. Appropriate correction required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9, 10, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tsai et al. (US 2005/0079077).  The device of Tsai et al discloses,
An inflating/deflating device (100) capable to be used for a protective clothing, comprising:
an outer cylinder (20)  on which at least one first hole (324,325)  is provided;

an inner cylinder (10) arranged within the outer cylinder (Figure 5) provided with at least one second hole (3146), and being capable of sliding between a first position at which the second hole is aligned with the first hole (Figure 5), and a second position at which the second hole is deviated from the first hole and is closed by the inner wall of the outer cylinder (Figure 6)
a blade (1613) provided in the inner cylinder and a motor (1415) driving the blade; a biasing device (1055)  for biasing the inner cylinder toward the first position;

wherein the inner cylinder further comprises a third opening (315) on which a one-way valve (316)  is provided so as to only allow pressurized gas to flow from the inner cylinder through the third opening to the outside, while to prevent the pressurized gas from flowing in an opposite direction (para 0057).
	With respect to claim 2, wherein the outer cylinder is provided with a guide slot (1052) and the inner cylinder is provided with a guide pin (952) that cooperates with the guide slot to guide the in sliding of the inner cylinder within the outer cylinder between the first and second potions (para 0095). 

With respect to claim 4, wherein the at least one first hole is provided on a peripheral wall of the outer cylinder (324), and the at least one second hole is provided on a peripheral wall of the inner cylinder (314, Figure 6). 


With respect to claim 9, A protective clothing (114,it is noted that no garment structure is recited the elongated device 114 shown in figure 1 is capable of being worn as protective clothing), wherein the protective clothing comprises a cavity the inflating/deflating device being in communication with the cavity to so as to charge the cavity with air or discharge the air from the cavity (para 0052), the inflating/deflating device comprises:

an outer cylinder (20) on which at least one first hole (324, 325) is provided:

an inner cylinder (10) arranged within the outer cylinder, provided with at least one second hole(314 ), and being capable of sliding between a first position at which the second hole is aligned with the first hole (Figure 5, Figure 6, 314, 324)), and a second position at which the second hole is deviated from the first hole and is closed by the inner wall of the outer cylinder (Figure 6)

a blade  (1613) provided in the inner cylinder and a motor  (1415) driving the blade;

a biasing device (1055)  for biasing the inner cylinder toward the first position;

wherein the inner cylinder further comprises a third opening (315) on which a one-way valve  (316) is provided so as to only allow pressurized gas to flow from the inner cylinder through the third opening to the outside, while to prevent the pressurized gas from flowing in an opposite direction (Figure 5, 6). 

With respect to claim 10, wherein the protective clothing comprises an outer layer (upper) and an inner layer (lower), the cavity being formed therebetween, and wherein the inner layer and the outer layer are formed of an air-impermeable material or the inner layer and the outer layer respectively includes an air-impermeable material layer (para 0052).






With respect to claim 19, wherein the outer cylinder is provided with a guide slot (1052) and the inner cylinder is provided with a guide pin (952) that cooperates with the guide slot to guide the sliding of the inner cylinder within the outer cylinder between the first position and the second position (para 0095). 

With respect to claim 21, wherein the at least one first hole is provided on a peripheral wall of the outer cylinder (at 324) , and the at least one second hole (324) is provided on a peripheral wall of the inner cylinder.

With respect to claim 22, wherein the guide slot (1052) is provided with a stop section at a portion (inner most wall)  corresponding to the second position of the inner cylinder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of D’Amato (US 3,468,299).  The device of Tsai et al substantially discloses the claimed invention but is lacking an air chamber, air pipes, ventilation holes.
The device of D’Amato discloses,

With respect to claim 12, wherein the protective clothing further comprises an air chamber (40) which is sealed from the cavity (82, 112) and in which at least one of the inflating/deflating device is disposed (Figure 9). 

With respect to claim 13, wherein the protective clothing further comprises a plurality of air pipes (70, 84) which are in communication with the air chamber (12)  and extended and distributed in the cavity, having a wall on which a plurality of air holes (72, 86) are provided to charge air from the air chamber to the cavity. 

With respect to claim 15, in as much as shown and disclosed, wherein the protective clothing further comprises ventilation holes (at neck opening, and lower opening)  passing through the outer layer (front layer) and the inner layer  and sealed from the cavity.
It would have been obvious to a person having ordinary skill in the art to modify the garment of Tsai et al. which is taught by be any inflatable object, with the garment taught by D’amato having the air pipes, ventilation holes, and air chamber in order to provide more structured well fitting garment that would be comfortable for the wearer (Column 1, lines 1-10). 


Claims 16 -18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Thomson (US 9,637,210). The device of Tsai et al. discloses, 
The device of Tsai et al substantially discloses the claimed invention but is lacking a sensor, controller, pressure sensor.  The device of Thomson discloses,
With respect to claim 16, wherein the protective clothing further comprises a sensor to sense at least one of speed, acceleration, distance from a wearer of the protective clothing to an obstacle, and distance from the wearer to an outside object  (Column 9, lines 30-40, column 10, line 25) or another person that is approaching the wearer of the protective clothing.
With respect to claim 17, wherein the protective clothing further comprises a controller (38)  that receives a signal from the sensor and triggers the inflating/deflating device to inflate the cavity when the signal from the sensor reaches a predetermined threshold.
With respect to claim 18, wherein a pressure sensor is further comprised to sense the pressure in the cavity of the protective clothing, and when the pressure reaches a predetermined pressure, the power supply of the inflating/deflating device is disconnected (column 9, lines 55-65). 
It would have been obvious to a person having ordinary skill the art at the time the invention was effective filed to utilize the pump inflation system of Tsai et al. in combination with the inflation device of Thomson, since Tsai et al. teaches that the inflation device can be used with any inflatable object, the combination would provide a reusable inflation and deflation device (abstract). 

Allowable Subject Matter
Claims 3, 6-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732